476 F.2d 981
MAYPORT FISHERIES COMPANY et al., Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 71-3046.
United States Court of Appeals,Fifth Circuit.
Feb. 27, 1973.

Gerald Gallinghouse, U. S. Atty., New Orleans, La., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Fred B. Ugast, Issie L. Jenkins, Attys., Tax Div., U.S. Dept. of Justice, Washington, D.C., for defendant-appellant.
David E. Hogan, New Orleans, La., Joseph J. Lyman, Washington, D. C., Dorothy Cowen, New Orleans, La., for plaintiffs-appellees.
Appeals from the United States District Court for the Eastern District of Louisiana; James L. Noel, Jr., Judge.
Before JOHN R. BROWN, Chief Judge, and GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
On facts significantly less favorable to taxpayers this case is controlled by Bishop v. United States, 5 Cir., 1973, 476 F.2d 977.


2
Reversed.